DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,288,882 B2 to Bolin. 
Bolin clearly teaches a water current power generation system, comprising: 
an apparatus main body (102) including one rotor (105) configured to rotate by a force received by a plurality of blades from a water flow (directional arrow), a generator (104) connected to a rotation shaft of the rotor to generate electricity by a rotation force of the rotor, and a pod that accommodates the generator; 
a mooring cable (106) for mooring the apparatus main body to a bottom of water; and 

the connecting mechanism connects the mooring cable and the pod so that the mooring cable and the pod are relatively movable along a vertical plane orthogonal to a center axis of the rotation shaft of the rotor; 
the pod includes a head portion, a large diameter portion extending along an axial direction from the head portion, a small diameter portion extending from the large diameter portion while reducing the diameter, and an opening portion at an end of the small diameter portion on a side opposite to the head portion; 
an inner space of the pod is filled with gas (see column 4, lines 33-41); 
a center of the opening portion coincides with the center axis of the rotation shaft; 
a lower end of the small diameter portion extends horizontally with the lower end of the large diameter portion; 
on portions other than the lower end, the small diameter portion exhibits a tapered shape in which an outside diameter gradually reduces from the large diameter portion toward the opening portion; and 
a center of buoyancy of the apparatus main body is on a vertical upper side with respect to a center of gravity of the apparatus main body. 
With regards to claim 2, Bolin discloses: 
in the apparatus main body, the center of buoyancy being capable of being adjusted to be on a vertical upper side with respect to the center axis of the rotation shaft of the rotor. 

With regards to claim 3, Bolin discloses: 
in the apparatus main body, the center of gravity being capable of being disposed on a vertical lower side with respect to the center axis of the rotation shaft of the rotor. 
With regards to claim 4, Bolin discloses: 
in the pod, an inner space on a vertical upper side with respect to the center axis of the rotation shaft of the rotor is wider than an inner space on a vertical lower side with respect to the center axis of the rotation shaft. 
With regards to claim 11, Bolin discloses: 
an internal component being accommodated in the pod, and the internal component being fixed to a lower surface of the pod through a first supporting member attached to the lower surface, and being fixed to a side surface of the pod through a second supporting member attached to the side surface. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,288,882 B2 to Bolin in view of U.S. Patent Application Publication No. 2010/0181774 A1 to Dehlsen et al. 
Bolin discloses a water current power generation system as described above (see paragraph 4). 
However, it fails to disclose the mooring cable including a plurality of first mooring cables to be fixed to the bottom of water at respective positions separated from each other in a direction orthogonal to a water-flow direction among horizontal directions, and the connecting 
Dehlsen et al. discloses a multi-point tethering and stability system and control method for underwater current turbine, comprising: 
a mooring cable (see Figures 1-3, 4a-4d, 5a-5d, and 6a-6d) including a plurality of first mooring cables (see Figures 1-3, 4a-4d, 5a-5d, and 6a-6d) to be fixed to the bottom of water at respective positions separated from each other in a direction orthogonal to a water-flow direction among horizontal directions, and the connecting mechanism includes a first connecting mechanism for connecting the plurality of first mooring cables at a same position of the pod (see Figures 1-3, 4a-4d, 5a-5d, and 6a-6d). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the mooring cable disclosed by Dehlsen et al. on the water current power generation system disclosed by Bolin, for the purpose of controlling the depth, orientation, direction, attitude, and pitch of the system. 
With regards to claim 6, Dehlsen et al. discloses: 
a second mooring cable (see Figures 1-3, 4a-4d, 5a-5d, and 6a-6d), the connecting mechanism includes a second connecting mechanism for connecting the second mooring cable to the pod on a side closer to the plurality of blades than to the first connecting mechanism, and the first connecting mechanism and the second connecting mechanism are disposed at respective positions that overlap with each other when viewed from an axial direction of the rotation shaft. 


With regards to claim 7, Dehlsen et al. discloses: 
an auxiliary cable connected to the pod on a side opposite to the plurality of blades with respect to the second connecting mechanism and fixed to the second mooring cable. 
With regards to claim 8, Dehlsen et al. discloses: 
a relative position between a connecting portion of the auxiliary cable and the pod and a fixing portion of the auxiliary cable and the second mooring cable is adjustable. 
With regards to claim 12, Dehlsen et al. discloses: 
a rod-like member (130) connected between the fixing portion of the auxiliary cable and the second mooring cable and the second connecting mechanism. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,288,882 B2 to Bolin in view of U.S. Patent Application Publication No. 2010/0181774 A1 to Dehlsen et al. as applied to claims 5-8 and 12 above, and further in view of U.S. Patent No. 6,531,788 B2 to Robson. 
Bolin in view of Dehlsen et al. disclose a water current power generation system as described above (see paragraph 13). 
However, it fails to disclose the apparatus main body including a plurality of wing portions that are attached to the pod to make rotation torque of the rotation direction of the rotor act on the apparatus main body by a force received from a water flow. 
Robson discloses a submersible electrical power generating plant, comprising: 
an apparatus main body (11) including a plurality of wing portions (10) that are attached to the pod to make rotation torque of the rotation direction of the rotor act on the apparatus main body by a force received from a water flow. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the wing portions disclosed by Robson on the system disclosed by Bolin in view of Dehlsen et al., for the purpose of “providing said submersible electrical power generating structure 1 with more lift and less drag at high angles of attack when the leading edges of the hydrofoils are higher than the trailing edges in relation to the flow of water
With regards to claim 10, Robson discloses: 
the plurality of wing portions making a force in a vertically downward direction act on the apparatus main body. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on (571)272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        March 20, 2021